 

Exhibit 10.173

 

Via Facsimile and First Class Mail

 

Effective July 18, 2014

 

Re:FORBEARANCE AGREEMENT

 

Ladies and Gentlemen:

 

Reference is made to the 8% Convertible Notes set forth on Schedule I hereto
issued by NaturalNano, Inc. (the “Borrower”) to Marlin Capital Investments LLC
(the “Lender”). Capitalized terms used herein and not otherwise defined shall
have the respective meanings given in the Notes.

 

The Borrower has requested that the Lender forbear from exercising its various
rights and remedies under the Notes and other related documents (collectively,
the “Loan Documents”) that may otherwise be exercised by the Lender on the date
hereof, in order to provide the Borrower with additional time during which it
may resolve its current financial problems.

 

The Lender is prepared to forbear from demanding payment of principal on the
Notes or taking any other action to collect the principal amount of the Notes
until the earlier of November 20, 2014 (unless extended by the Lender in its
discretion) or the termination of the Forbearance Period pursuant to the terms
of this Letter Agreement (such period, the “Forbearance Period”), provided the
Borrower accepts and agrees to the terms, conditions and covenants set forth
herein, and communicates such acceptance (by delivering a signed copy of this
Letter Agreement) to the Lender no later than 5:00 p.m. on July 21, 2014;
provided further it is understood that Borrower is not obligated to make any
interest payments required under the Notes during the Forbearance Period.

 

Upon execution by the Borrower, this letter shall be a binding agreement among
the respective parties hereto (referred to as the “Letter Agreement”).

 

By its execution, the Borrower represents warrants and covenants as follows:

 

1.          No Duress.          The Borrower has freely and voluntarily entered
into this Letter Agreement after an adequate opportunity to review and discuss
the terms and conditions and all factual and legal matters relevant hereto with
counsel freely and independently chosen by it and this Letter Agreement is being
executed without fraud, duress, undue influence or coercion of any kind or
nature whatsoever having been exerted by or imposed upon any party.

 

2.          Amount Due.          The Borrower does not contest the amounts
outstanding under the Notes as set forth in the Lender’s books and records (the
“Outstanding Amount”). The Borrower shall also be responsible for reimbursing
the Lender for all costs and expenses, including the fees and expenses of legal
counsel that may be incurred in connection with the enforcement of this Letter
Agreement, which, if incurred, shall be added to the Outstanding Amount. The
Borrower acknowledges and agrees that the Outstanding Amount, plus interest
accrued thereon, shall be due and owing upon termination of the Forbearance
Period.

 

 

 

 

 

3.          No Defenses.          The Borrower has no defenses, affirmative or
otherwise, rights of setoff, rights of recoupment, claims, counterclaims, or
causes of action of any kind or nature whatsoever against the Lender, its
officers, directors, employees, attorneys, legal representatives or affiliates
(collectively, the “Lender Group”), directly or indirectly, arising out of,
based upon, or in any manner connected with, any transaction, event,
circumstance, action, failure to act, or occurrence of any sort or type, whether
known or unknown, which occurred, existed, was taken, permitted, or began prior
to the execution of this Letter Agreement and accrued, existed, was taken,
permitted or begun in accordance with, pursuant to, or by virtue of the Notes or
any of the terms or conditions of the Loan Documents, or which directly or
indirectly relate to or arise out of or in any manner are connected with the
Notes or any of the Loan Documents; TO THE EXTENT ANY SUCH DEFENSES, AFFIRMATIVE
OR OTHERWISE, RIGHTS OF SETOFF, RIGHTS OF RECOUPMENT, CLAIMS, COUNTERCLAIMS, OR
CAUSES OF ACTION EXIST, SUCH DEFENSES, RIGHTS, CLAIMS, COUNTERCLAIMS, AND CAUSES
OF ACTION ARE HEREBY FOREVER WAIVED, DISCHARGED AND RELEASED.         

 

4.          Interest Continues to Accrue.          During the Forbearance
Period, the Outstanding Amount shall bear interest under the Notes of eighteen
percent (8%).

 

5.          Forbearance.         During the Forbearance Period, the Lender
agrees that it will not take any further action against the Borrower or exercise
or move to enforce any other rights or remedies provided for in the Loan
Documents or otherwise available to it, at law or in equity, by virtue of the
occurrence and/or continuation of any default or Event of Default under the
Notes existing on the date hereof, including any default relating to the
Borrower’s failure to maintain the effectiveness of any registration statement
(the “Existing Defaults”), or take any action against any property in which the
Borrower has any interest.

 

6.          Lender to Retain all Rights.          It is understood and agreed
that this Letter Agreement does not waive or evidence consent to any default or
Event of Default (including the Existing Defaults) under the Notes or the Loan
Documents. The parties hereto acknowledge and agree that the Lender (i) shall
retain all rights and remedies it may now have with respect to the Notes and the
Borrower’s obligations under the Loan Documents (“Default Rights”), and (ii)
shall have the right to exercise and enforce such Default Rights upon
termination of the Forbearance Period. The parties further agree that the
exercise of any Default Rights by the Lender upon termination of the Forbearance
Period shall not be affected by reason of this Letter Agreement, and the parties
hereto shall not assert as a defense thereto the passage of time, estoppel,
laches or any statute of limitations to the extent that the exercise of any
Default Rights was precluded by this Letter Agreement.

 

7.          Termination of Forbearance Period.          The Forbearance Period
shall terminate upon the earlier to occur of: (1) 5:00 pm (New York City Time)
on November 20, 2014; (2) the Borrower shall fail to observe, perform, or comply
with any of the terms, conditions or provisions of this Letter Agreement as and
when required and/or any other Event of Default (other than the Existing
Defaults occurring prior to the date hereof) shall occur under the Notes or any
of the Loan Documents or any other agreement between the Borrower and the Lender
(or its affiliates) or any other indebtedness issued by the Borrower to the
Lender or its affiliates; (3) any representation or warranty made herein, in any
document executed and delivered in connection herewith, or in any report,
certificate, financial statement or other instrument or document now or
hereafter furnished by or on behalf of the Borrower in connection with this
Letter Agreement, shall prove to have been false, incomplete or misleading in
any material respect on the date as of which it was made; (4) any suit preceding
or other action is commenced by any other creditor against the Company; or (5) a
court of competent jurisdiction shall enter an order for relief or take any
similar action in respect of the Borrower in an involuntary case under any
applicable bankruptcy, insolvency, reorganization, moratorium or similar law now
or hereafter in effect or a petition for relief under any applicable bankruptcy,
insolvency, reorganization, moratorium or other similar law shall be filed by or
against the Borrower.

 

 

 

 

Upon termination of the Forbearance Period, should the Notes or any of the
Borrower’s obligations under the Loan Documents not be satisfied in full, the
Lender shall be entitled to pursue immediately its various rights and remedies,
including its Default Rights, against the Borrower, all collateral given by the
Borrower to secure the Loan and the obligations under the Loan Documents,
without regard to notice and cure periods, all of which are hereby waived by the
Borrower. Without limiting the generality of the foregoing, upon termination of
the Forbearance Period, the Lender shall be permitted to immediately exercise
its rights to demand and collect on the Outstanding Amount. If the foregoing is
acceptable to you, please sign in the space provided below.

 

  Sincerely,       MARLIN CAPITAL INVESTMENTS LLC       By:       Name:    
Title:     NATURALNANO, INC.  

 

By: /s/ James Wemett      Name: James Wemett     Title: CEO  

 

 

 

 

Exhibit A

 

Loan for $45,000 on May 8, 2014

 

 

 

 